internal_revenue_service number release date index number ---------------------------------------------- ----------------------------------------------------- ----------------------------- -------------------------- department of the treasury washington dc person to contact -------------------------- ------------- telephone number --------------------- refer reply to cc psi b05 - plr-143536-03 date date - - taxpayer company a contributor state a state b state c region a region b agency interconnection facilities legend ---------------------------------------------- ----------------------------- -------------------------- ------------------------- --------------------------- ----------------------------- -------------------------- ------------------------- -------------------------------------------- ---------------------------------- ------------------------------------ ------------------------- ------------ ------------- -------- ------------------------- ------------------------------------------ ----------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- plr-143536-03 ---------------------------------------------------------------------- --------- ------------ a b dear ------------- date and subsequent correspondence requesting a letter_ruling concerning whether the transfer of interconnection facilities to taxpayer is a nonshareholder contribution_to_capital excludable from taxpayer s income under ' a of the internal_revenue_code this letter responds to a letter submitted on behalf of taxpayer dated taxpayer represents that the facts are as follows facts taxpayer a state a corporation provides interstate natural_gas transportation and natural_gas storage services taxpayer owns approximately a miles of pipeline running from regions of state b region a and south state c to region b taxpayer also owns or leases storage capacity for approximately b cubic feet of natural_gas taxpayer is within the regulatory jurisdiction of agency pursuant to the natural_gas act of and the natural_gas policy act of taxpayer is an indirect wholly owned subsidiary of company a a state a corporation company a is the parent of a group of corporations that files a consolidated federal_income_tax return taxpayer is included as a member of this consolidated_return contributor an owner of gas wells is a state a corporation contributor and taxpayer are bound by a facilities agreement athe fa the fa provides that taxpayer will construct and own interconnection facilities contributor will reimburse taxpayer for all costs associated with such construction under the fa such payment will be made upon execution of the fa based on estimated costs after completion however the fa requires a reconciliation whereby the amount of reimbursements will be made to equal the level of actual costs incurred by taxpayer the fa imposes the following additional requirements first the term of the fa is ten years and thereafter until the final removal or abandonment of the interconnection facilities or of certain other related facilities subject_to two enumerated exceptions also taxpayer shall not include the interconnection facilities in its rate base and shall not reflect the reimbursements as revenues for purposes of the establishment of its rates plr-143536-03 in addition contributor makes the following representations that it will capitalize the cost of the interconnection facilities as an intangible asset and will recover such cost using the straight-line method over a useful_life of years that it is projected that not more than five percent of the total volume of gas flowing through the interconnection facilities will flow to contributor during the first ten years of operation and that title to any gas sold by contributor will pass to the purchaser prior to its transmission on taxpayer s transmission system taxpayer makes the following additional representations the contribution of interconnection facilities received from contributor will become a permanent part of its working_capital structure will not be a payment for services has been bargained for will produce a foreseeable benefit to taxpayer commensurate with the contribution s value and will contribute to the production of additional income ruling requested taxpayer requests the service to rule that the transfer by contributor to taxpayer of the interconnection facilities is not a contribution_in_aid_of_construction ciac under ' b and is excludable from taxpayer s gross_income as a nonshareholder contribution_to_capital under ' a law and analysis sec_61 and ' of the income_tax regulations provide that gross_income means all income from whatever source derived unless excluded by law sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer sec_118 as amended by ' a of the tax_reform_act_of_1986 the act and ' a of the small_business job protection act of provides that for purposes of subsection a except as provided in subsection c the term acontribution to the capital of the taxpayer does not include any ciac or any other contribution as a customer or potential customer sec_1_118-1 of the income_tax regulations provides in part that ' also applies to contributions to capital made by persons other than shareholders for example the exclusion applies to the value of land or other_property contributed to a corporation by a governmental_unit or by a civic group for the purpose of enabling the corporation to expand its operating facilities however the exclusion does not apply to any money or property transferred to the corporation in consideration for goods or services rendered or to subsidies paid to induce the taxpayer to limit production the legislative_history to ' indicates that the exclusion_from_gross_income for nonshareholder contributions to capital of a corporation was intended to apply to those contributions that are neither gifts because the contributor expects to derive indirect plr-143536-03 benefits nor payments for future services because the anticipated future_benefits are too intangible the legislative_history also indicates that the provision was intended to codify the existing law that had developed through administrative and court decisions on the subject h_r rep no 83d cong 2d sess s rep no 83d cong 2d sess notice_88_129 1988_2_cb_541 as modified and amended by notice_90_60 1990_2_cb_345 and notice_2001_82 2001_2_cb_619 provides specific guidance with respect to the treatment of transfers of property to regulated public_utilities by qualifying small power producers and qualifying cogenerators collectively qualifying facilities as defined in sec_3 of the federal power act as amended by section of purpa the amendment of ' b by the act was intended to require utilities to include in income the value of any ciac made to encourage the provision of services by a utility to a customer see h_r rep no 99th cong 2d sess conference_report in a ciac transaction the purpose of the contribution of property to the utility is to facilitate the sale of power by the utility to a customer in contrast the purpose of the contribution by a qualifying_facility to a utility is to permit the sale of power by the qualifying_facility to the utility accordingly the fact that the amendments to ' b render ciac transactions taxable to the utility does not require a similar conclusion with respect to transfers from qualifying facilities to utilities notice_88_129 provides in part that with respect to transfers made by a qualifying_facility to a utility exclusively in connection with the sale of electricity by the qualifying_facility to the utility a utility will not realize income upon transfer of an intertie by a qualifying_facility an intertie may include new connecting and transmission facilities or modifications upgrades or relocations of a utility s existing transmission network the possibility that an intertie may be used to transmit power to a utility that will in turn transmit the power across its transmission network for sale by the qualifying_facility to another utility wheeling will not cause the contribution to be treated as a ciac further the notice provides in part that a transfer from a qualifying_facility to a utility will not be treated as a qualifying_facility transfer qf transfer under this notice to the extent the intertie is included in the utility s rate base moreover a transfer of an intertie to a utility will not be treated as a qf transfer under this notice if the term of the power purchase contract is less than ten years notice_88_129 also provides in part that a utility that constructs an intertie in exchange for a cash payment from a qualifying_facility pursuant to a purpa contract will be deemed to construct the property under contract and will recognize income from the construction in the same manner as any other taxpayer constructing similar_property under contract subsequent to the construction of the property the qualifying_facility notice_2001_82 amplifies and modifies notice_88_129 notice_2001_82 extends plr-143536-03 will be deemed to transfer the property to the utility in a qf transfer that will be treated in exactly the same manner as an in-kind qf transfer the safe_harbor provisions of notice_88_129 to include transfers of interties from non- qualifying facilities and transfers of interties used exclusively or in part to transmit power over the utility s transmission grid for sale to consumers or intermediaries wheeling the notice requires that ownership of the electricity wheeled passes to the purchaser prior to its transmission on the utility s transmission grid this ownership requirement is deemed satisfied if title passes at the busbar on the generator s end of the intertie further notice_2001_82 provides that a long-term interconnection agreement in lieu of a long-term power purchase contract may be used to satisfy the safe_harbor provisions of notice_88_129 in wheeling transactions finally notice_2001_82 requires that the generator must capitalize the cost of the property transferred as an intangible asset and recover using the straight-line method over a useful_life of years transfer to a regulated_public_utility and therefore is subject_to the guidance set forth in notice_88_129 notice_90_60 and notice_2001_82 for the following reasons contributor is analogous to a stand-alone generator as contemplated under notice_2001_82 contributor and taxpayer are bound by a long-term facilities agreement governing their interconnection the interconnection facilities will be used in connection with the transmission of gas for sale to contributor’s customers the cost of the interconnection facilities will not be included in taxpayer s rate base based on all available information during the ten taxable years beginning with the year in which facility is placed_in_service no more than five percent of the total gas flows over the interconnection facilities will flow to contributor ownership of the gas sold passes to the purchaser prior to its transmission on taxpayer s transmission system and the cost of the interconnection facilities will be capitalized by contributor as an intangible asset and recovered using the straight-line method over a useful_life of years thus we conclude that the deemed contribution of the interconnection facilities by contributor to taxpayer meets the safe_harbor requirements of notice_88_129 as amended and modified by notice_90_60 and notice_2001_82 in the instant case the transfer of the interconnection facilities is analogous to a next we must decide whether the transfer qualifies as a contribution_to_capital under ' a the legislative_history of ' provides in part as follows this ' in effect places in the code the court decisions on the subject it deals with cases where a contribution is made to a corporation by a governmental_unit chamber of commerce or other association of individuals having no proprietary interest in the plr-143536-03 corporation in many such cases because the contributor expects to derive indirect benefits the contribution cannot be called a gift yet the anticipated future_benefits may also be so intangible as to not warrant treating the contribution as a payment for future services s rep no 83d cong 2d sess in 319_us_98 the court held that payments by prospective customers to an electric utility company to cover the cost of extending the utility s facilities to their homes were part of the price of service rather than contributions to capital the case concerned customers payments to a utility company for the estimated cost of constructing service facilities primary power lines that the utility company otherwise was not obligated to provide the customers intended no contribution to the company s capital later in 339_us_583 the court held that money and property contributions by community groups to induce a shoe company to locate or expand its factory operations in the contributing communities were nonshareholder contributions to capital the court reasoned that when the motivation of the contributors is to benefit the community at large and the contributors do not anticipate any direct benefit from their contributions the contributions are nonshareholder contributions to capital id pincite finally in 412_us_401 the court in determining whether a taxpayer was entitled to depreciate the cost of certain facilities that had been funded by the federal government held that the governmental subsidies were not contributions to the taxpayer s capital the court recognized that the holding in detroit edison co had been qualified by its decision in brown shoe co the court in chicago burlington quincy railroad co found that the distinguishing characteristic between those two cases was the differing purpose motivating the respective transfers in brown shoe co the only expectation of the contributors was that such contributions might prove advantageous to the community at large thus in brown shoe co since the transfers were made with the purpose not of receiving direct services or recompense but only of obtaining advantage for the general community the result was a contribution_to_capital the court in chicago burlington quincy railroad co also stated that there were other characteristics of a nonshareholder contribution_to_capital implicit in detroit edison co and brown shoe co from these two cases the court distilled some of the characteristics of a nonshareholder contribution_to_capital under both the and codes first the payment must become a permanent part of the transferee s working_capital structure second it may not be compensation such as a direct payment for a specific quantifiable service provided for the transferor by the transferee third it must be bargained for fourth the asset transferred foreseeably plr-143536-03 must benefit the transferee in an amount commensurate with its value fifth the asset ordinarily if not always will be employed in or contribute to the production of additional income and its value assured in that respect chicago burlington quincy railroad co u s pincite based on the facts represented we conclude that the transfer of interconnection facilities by contributor to taxpayer possesses the characteristics of a nonshareholder contribution_to_capital as described in chicago burlington quincy railroad co therefore the transfer of the interconnection facilities by contributor to taxpayer will be a contribution_to_capital under ' a accordingly based solely on the foregoing analysis and the representations made by taxpayer and contributor we rule that the transfer of the interconnection facilities by contributor to taxpayer will not be a ciac under ' b and will be excludable from the gross_income of taxpayer as a nonshareholder contribution_to_capital under ' a except as specifically set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations specifically no opinion is expressed or implied as to whether taxpayer s representation that less than five percent of the total projected gas flows over the interconnection facilities from taxpayer to contributor is a reasonable projection for purposes of the five-percent test in notice_88_129 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file a copy of this letter is being sent to taxpayer s authorized representative sincerely walter h woo senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy cc-
